Citation Nr: 1208050	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  10-46 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for poliomyelitis.


REPRESENTATION

Appellant represented by:	Michelle Marshall, Attorney-at-Law


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from May 1950 to May 1953.  

This case comes before the Board of Veterans Appeals (the Board) on appeal of a November 2009 rating decision of the Department of Veterans Affairs Regional Office in Cleveland, Ohio, which did not find new and material evidence to reopen the Veteran's service connection claim.  

The Board was informed in January 2012 that the Veteran had died on December [redacted], 2011.  


FINDING OF FACT

The Veteran died prior to promulgation of a decision on the issue on appeal.  


CONCLUSION OF LAW

Because of the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); Landicho v. Brown, 7 Vet. App. 42 (1994).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  See Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

Accordingly, the appeal of the issue in this case has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).  

The Board finds that this case is one in which the law is dispositive and that the issue on appeal must be dismissed on that basis.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Accordingly, for the reasons and bases expressed hereinabove, the appeal as to the issue of whether new and material evidence has been received to reopen a claim for service connection for poliomyelitis is dismissed.  In reaching this determination, the Board intimates no opinion as to the merits of this appeal or of any derivative claims brought by a survivor of the Veteran.  Cf. 38 C.F.R. § 20.1106 (2011).  


ORDER

This appeal as to the claim of whether new and material evidence has been received to reopen a claim for service connection for poliomyelitis is dismissed without prejudice due to the death of the Veteran.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


